FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                            May 16, 2019
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 18-8037
                                                 (D.C. No. 2:17-CR-00211-NDF-1)
 CAMERON MEANS-GOODMAN,                                      (D. Wyo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter is before the court on the appellant’s Motion to Dismiss Appeal as

Moot (the “Motion”). For the reasons stated in the Motion, the Motion is granted.

This appeal is dismissed as moot.

      The clerk is directed to issue the mandate forthwith.


                                           Entered for the Court
                                           ELISABETH A. SHUMAKER, Clerk


                                           by: Lara Smith
                                               Counsel to the Clerk

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.